DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the control valves between the casings (high and reduced pressure casings) and the moisture-separator reheater (see the 35 USC 112(b) rejections of claims 1 and 6 below for this claim interpretation) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  
line 10 should be amended to – comprising corresponding control valves for the steam admission-.  
Line 11 should be amended to – between the casings and the at least one moisture-separator reheater-. 
Line 13 should be amended to – controlling the steam admission into the steam turbine-. 
Line 16 should be amended to – turbine after the start-up when there is a high volume of steam-. 
Line 23 should be amended to – the elaborated high pressure control valve opening setpoint to [[the]] high pressure control valves associated…-. 
Line 30 should be amended to – the elaborated reduced pressure control valve opening setpoint to [[the]] reduced pressure control valves associated-. Appropriate correction is required.

Claim 6 is objected to because of the following informalities:  
line 9 should be amended to – comprising corresponding control valves for the steam admission-.  
Line 10 should be amended to – between the casings and the at least one moisture-separator reheater-. 
Line 14 should be amended to – turbine after the start-up when there is a high volume of steam-. 
Line 21 should be amended to – the elaborated high pressure control valve opening setpoint to [[the]] high pressure control valves associated…-. 
Line 27 should be amended to – the elaborated reduced pressure control valve opening setpoint to [[the]] reduced pressure control valves associated-. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

The following claim limitations 
Steam admission control system (claim 1 and 6)
has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder 
System (Steam admission control system - claim 1 and 6)
coupled with functional language 
Control the admission of steam … manages the method for controlling steam admission… (Steam admission control system - claim 1 and 6)
without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1 and 6 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
See the 35 USC 112(b) rejection of claims 1 and 6 below
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4 and 6-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1:
The limitation “a steam admission control system to control the admission of steam into the high pressure casing, the at least one reduced pressure casing, and the at least one moisture-separator reheater during normal operation of the steam turbine after start-up of the steam turbine and during transient conditions” in lines 5-9 is new matter. There is nothing in the original disclosure indicating the control of the admission of steam into the various casings occurs during a normal operation which is after the start-up of the steam turbine. Further, indicating that the steps of the method are performed during the normal operation (as in line 15 of the claim) after the start-up of the steam turbine is new matter. While the specification does mention the start-up of the turbine (¶00010) it does not indicate that there is a normal operation mode after the start-up and that the steps of the method are performed during this normal operation after the start up. The method fails to indicate at what stage these method steps are performed and for this reason the claim limitation is rejected as new matter. 
The limitation “the corresponding control valves position between the casings and the moisture-separator reheater” in lines 10-11 is rejected as new matter.  The interpretation of this limitation (see the 35 USC 112 rejection of claim 1 below) holds that the casings refer to the high pressure casing and reduced pressure casing and therefore the limitation requires control valves position between the high pressure casing and the moisture-separator reheater and between the at least one reduced pressure casing and the moisture-separator reheater which is a new matter.  As shown in figure 1, in the original disclosure only shows valves (9 and 10) between the reheater (11) and the at least one reduced pressure casing (3) and does not show a valve between the high pressure casing (2) and the reheater (11).  For this reason, the limitation is rejected as new matter.
The limitation “wherein the controlling includes further elaborating and imposing of the high pressure control valve opening setpoint and the reduced pressure control valve opening setpoint in parallel to avoid overpressure in the at least one moisture-separator reheater and pass over the transient event” in line 36 is new matter.  There is nothing in the original disclosure that indicates elaborating and imposing the high pressure control valve opening setpoint and the reduced pressure control valve opening setpoint in parallel to pass over the transient event.  While the original disclosure does indicate that the high pressure control valves and the intermediate pressure control valves/reduced pressure control valves are positioned in parallel (¶00044) and indicates a dynamic control is used to pass over the transient (¶00041), there’s no indication that the set points for the reduced pressure control valve and the high pressure control valve opening our elaborated in parallel and further imposed in parallel to pass over the transient event.  For this reason, this limitation rejected as new matter.
Claim 4 is rejected due to its dependence on claim 1.

Regarding claim 6:
The limitation “a steam admission control system to control the admission of steam into the high pressure casing, the at least one reduced pressure casing, and the at least one moisture-separator reheater during normal operation of the steam turbine after start-up of the steam turbine and during transient conditions” in lines 4-8 is new matter. There is nothing in the original disclosure indicating the control of the admission of steam into the various casings occurs during a normal operation which is after the start-up of the steam turbine. Further, indicating that the steps of the method are performed during the normal operation (as in line 15 of the claim) after the start-up of the steam turbine is new matter. While the specification does mention the start-up of the turbine (¶00010) it does not indicate that there is a normal operation mode after the start-up and that the steps of the method are performed during this normal operation after the start up. The method fails to indicate at what stage these method steps are performed and for this reason the claim limitation is rejected as new matter. 
The limitation “the corresponding control valves position between the casings and the moisture-separator reheater” in lines 9-10 is rejected as new matter.  The interpretation of this limitation (see the 35 USC 112 rejection of claim 6 below) holds that the casings refer to the high pressure casing and reduced pressure casing and therefore the limitation requires control valves position between the high pressure casing and the moisture-separator reheater and between the at least one reduced pressure casing and the moisture-separator reheater which is a new matter.  As shown in figure 1, in the original disclosure only shows valves (9 and 10) between the reheater (11) and the at least one reduced pressure casing (3) and does not show a valve between the high pressure casing (2) and the reheater (11).  For this reason, the limitation is rejected as new matter.
The limitation “wherein the controlling includes further elaborating and imposing of the high pressure control valve opening setpoint and the reduced pressure control valve opening setpoint in parallel to avoid overpressure in the at least one moisture-separator reheater and pass over the transient event” in line 36 is new matter.  There is nothing in the original disclosure that indicates elaborating and imposing the high pressure control valve opening setpoint and the reduced pressure control valve opening setpoint in parallel to pass over the transient event.  While the original disclosure does indicate that the high pressure control valves and the intermediate pressure control valves/reduced pressure control valves are positioned in parallel (¶00044) and indicates a dynamic control is used to pass over the transient (¶00041), there’s no indication that the set points for the reduced pressure control valve and the high pressure control valve opening our elaborated in parallel and further imposed in parallel to pass over the transient event.  For this reason, this limitation rejected as new matter.
Claims 7-9 are rejected due to its dependence on claim 6.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4 and 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1:
The claim is unclear because of the limitation “steam admission control system” interpreted to invoke 35 USC 112(F). Based on the applicants arguments and the specification it appears the structure of the high pressure control valves and reduced pressure control valves position-loop cards read on this limitation however this interpretation is would be unclear. The claims have been amended to indicate method of claim 1 is performed by the “steam admission control system” (see line 12 of claim 1) which is outside the function of the position-loop cards as shown in figure 2. While there is support in the original disclosure that the “steam admission control system” performs this method/function there is no indication the position-loop cards do. Further, figure 2 shows that the position loop cards (18 and 19) are used to implement the valve opening set points (16 and 17) to the control valves (8 and 10) while the steam admission control system performs some of the functions (13, 14 and 20) described in the method steps (outside of the structure of the position loop cards 18 and 19). Further, the applicants indication that the steam admission control system includes the position loop cards does not align with what is shown in figure 2 since they are identified as separate structures (13 and 18/19).
The claim recites the limitation "the admission of steam into the high pressure casing" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
The claim is unclear because of the limitation “the casings” in line 11 of the claim.  The limitation is unclear because several casings have been established in the claim up to this point and it’s unclear which casing this limitation is referring to.  For the sake of examination, the limitation has been interpreted to refer to the high pressure casing and the at least one reduced pressure casing.
The claim is unclear because of the limitation “wherein the controlling includes further elaborating and imposing of the high pressure control valve opening setpoint and the reduced pressure control valve opening setpoint” in lines 33-35.  This limitation is unclear because it establishes an elaborating and imposing step while there are already steps for elaborating and imposing the high pressure control valve opening setpoint and the reduced pressure control valve opening setpoint established earlier in the claim.  For this reason, it’s unclear if two different steps of elaborating and imposing are required or the steps of elaborating and imposing in lines 33 – 35 are the same as the ones established earlier in the claim.  For the sake of examination, the office has assumed they are the same.
Claim 4 is rejected due to its dependence on claim 1.

Regarding claim 4:
The claim is unclear because of the limitation “wherein the steam admission control system comprises control valves position-loop cards” in lines 1-2.  This limitation is unclear for several reasons.  First, the original disclosure establishes in the specification that the steam admission control valve system includes control valve position-loop cards (¶00022) while the figure’s seem to establish that they are separate structures (see figure two where the position-loop cards 18 and 19 are separate from the steam admission control system 13).  Second, this limitation is unclear because it’s not clear how the position loop cards can perform all the function/method assigned to the admission control system established in claim 1 (on which this claim depends).  Claim 1 establishes that the steam admission control system manages the method established in claim 1 (see lines 12-13) but this appears to be outside the function of the control valve position loop cards as shown in figure 2 and as known in the art.  For this reason, this limitation and by extension the claim is unclear and is rejected.

Regarding claim 6:
The claim is unclear because of the limitation “steam admission control system” interpreted to invoke 35 USC 112(F). Based on the applicants arguments and the specification it appears the structure of the high pressure control valves and reduced pressure control valves position-loop cards read on this limitation however this interpretation is would be unclear. The claims have been amended to indicate function of claim 6 (line 13- to the end) is performed by the “steam admission control system” (see line 11 of claim 6) which is outside the function of the position-loop cards as shown in figure 2. While there is support in the original disclosure that the “steam admission control system” performs this function there is no indication the position-loop cards do. Further, figure 2 shows that the position loop cards (18 and 19) are used to implement the valve opening set points (16 and 17) to the control valves (8 and 10) and the steam admission control system performs some of the functions (13, 14 and 20) outlined in lines 13 to the end of the claim.  Further, the applicants indication that the steam admission control system includes the position loop cards does not align with what is shown in figure 2 since they are identified as separate structures (13 and 18/19).
The claim recites the limitation "the admission of steam into the high pressure casing" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
The claim is unclear because of the limitation “the casings” in line 10 of the claim.  The limitation is unclear because several casings have been established in the claim up to this point and it’s unclear which casing this limitation is referring to.  For the sake of examination, the limitation has been interpreted to refer to the high pressure casing and the at least one reduced pressure casing.
The claim is unclear because of the limitation “wherein the controlling includes further elaborating and imposing of the high pressure control valve opening setpoint and the reduced pressure control valve opening setpoint” in lines 32-34.  This limitation is unclear because it establishes an elaborating and imposing step while there are already steps for elaborating and imposing the high pressure control valve opening setpoint and the reduced pressure control valve opening setpoint established earlier in the claim.  For this reason, it’s unclear if two different steps of elaborating an imposing are required or the steps of elaborating and imposing in lines 32 – 34 are the same as the ones established earlier in the claim.  For the sake of examination, the office has assumed they are the same.
Claims 7-9 are rejected due to its dependence on claim 6.

Regarding claim 8:
	The limitation “the control valves” in lines 2 is unclear.  Several control valves have been established in claim 6 (including the reduced pressure control valve and the high pressure control valve; this claim depends on claim 6) which raises a question of which control valve is being referred to or both.  For the sake of examination, the office has assumed that this “control valves” limitation refers to the reduced pressure control valve.

Regarding claim 9:
	The limitation “the control valves” in lines 2 is unclear.  Several control valves have been established in claim 6 (including the reduced pressure control valve and the high pressure control valve; this claim depends on claim 6) which raises a question of which control valve is being referred to or both.  For the sake of examination, the office has assumed that this “control valves” limitation refers to the high pressure control valve.

Response to Arguments
Applicant’s arguments, see remarks, filed 8/24/22, with respect to the non-final office action filed 5/24/22 have been fully considered and are persuasive.  
Regarding the 35 USC 102 claim rejections:
The applicant amendments to the claims have overcome these rejections and for this reason they are withdrawn.

Regarding the claim objections:
The applicant amendment to the claims have overcome the previous claim objections and for this reason they have been withdrawn.  However, a new set of objections have been made based on the applicants amendments to the claims.

Regarding the 35 USC 112(b) claim rejections:
The applicants amendments to claims have addressed some of the previous claim rejections and for this reason some have been withdrawn.  However, some of the rejections have not been addressed and for this reason they have not been withdrawn.  Further, some rejections have been made based on the amendments to the claims.  In regards to the steam admission control system and the applicants arguments to the corresponding structure, the applicant refers to a computer based steam admission control system that includes sensor and that can monitor the sensors and respond to operator demands.  While the structure would fulfill the function required by the claim of the steam admission control system it is not supported by the applicants original disclosure and is why the structure is rejected above under 35 USC 112 (B).  There does not appear to be any structure found in the original disclosure that is capable of performing the function outlined in the claim.  This function cannot be performed by the position-loop cards disclosed making it unclear as to what structure can perform the function outlined in the claim.  For this reason, the rejection under 35 USC 112 (B) is maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following is pertinent prior art: US patent number 3,561,216 to Moore (see the control valves 8-10 and 12-13 and reheater 11), US patent number 3,614,457 to Eggenberger (see the control valves 3, 6 and 7 with the reheater 5) and US patent number 4,095,119 to Nangle et al. (see the control valve IV1-IV4 and reheater 16), .

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY HARRIS whose telephone number is (571)272-3665.  The examiner can normally be reached on M to F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WESLEY G HARRIS/Examiner, Art Unit 3746                                                                                                                                                                                                                                                                                                                                                                                                              /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746